DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/09/2022 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 03/09/2022 is entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a circumferential wall”, “an anterior surface“, “a first and a second recess”, and “a second lens portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “212”, “252” & “262” in FIGS. 2b & 2c.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA et al. (US PUB 2011/0085131; herein after “Gupta”) in view of Silvestrini et al. (US 5466260; herein after “Silvestrini”).	
Gupta and Silvestrini disclose adjustable device such a contact lens, spectacle lens I\intraocular lens for vision correction. Therefore, they are analogous art.

	Regarding claim 18, Gupta teaches a tuneable contact lens (i.e., optical power adjustable (tuneable) aspheric fluid lens 100 (contact lens), FIG. 1, see Abstract)  comprising: a central region (e.g., region around cavity 106, “an active area”, as shown at least in FIGS. 1 and 7a,b) having (i) a circumferential wall (102) and (ii) an anterior surface (104) having an external curvature; an inflatable ring (a flexible membrane 110) arranged around the circumferential wall of the central region; a pump (an actuator 116); and at least one fluid reservoir (114) in fluid connection (through channel 112) with the inflatable ring (as shown in FIG. 1, para. [0021]-[0022]); wherein the pump is arranged to pump fluid from the at least one fluid reservoir to the inflatable ring, thereby inflating the inflatable ring and thereby changing the external curvature of the anterior surface of the central region, and thereby changing the optical power of the lens (i.e., the surface geometry acquired by the membrane as a result of such deformation or stretching, and the optical power of a fluid lens that includes a membrane with the resulting shape (e.g., flexible membrane 110 can have optical power), all as a function of the volume of fluid injected into the lens, para. [0030] and [0039]).
	Gupta teaches all limitations except for explicit teaching of a tuneable contact lens, and an inflatable ring arranged around the circumferential wall of the central region.
	However, in a related field of endeavor Silvestrini teaches In FIG. 9A the ring 90 is substantially deflated in that no fluid has been injected into the ring via the nozzle 91. In FIG. 9B the ring 90 has been substantially inflated by the injection of a fluid into the ring 90 via the nozzle 91. By injecting the fluid into the ring the thickness of the ring is increased. It is also possible to design the ring such that its outer end or inner diameters are also increased with the injection of fluid (column 9, lines 23-29). Conditions such as hyperopia, myopia and astigmatism are usually corrected by glasses or contact lenses (column 1, lines 29-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that an inflatable ring is substantially deflated in that no fluid has been injected into the ring or inflated by the injection of a fluid into the ring as taught by Silvestrini, for the purpose of designing a cross breed which allows a certain, predetermined degree of thickness increase and a certain, predetermined degree of radial increase, each within specific limitations designed to obtain a specific effect such as optical power adjustment and/or vision correction.

Regarding claim 19, Gupta as set forth in claim 18 above further teaches the inflatable ring shares in common with the central region the circumferential wall so that the thickness of the of the central region at its circumference increases as the inflatable ring inflates (i.e., An actuator 116 is operable to squeeze or expand the deformable membrane (the thickness of the of the central region at its circumference increases) inside the reservoir to transfer fluid between reservoir 114 and fluid lens 100 through channel 112, para. [0021], FIG. 1… a thickness of the flexible membrane may be contoured so that it changes shape in a spheric manner when fluid is transferred between the cavity and the reservoir, see Abstract).

Regarding claim 23, Gupta as set forth in claim 18 above further teaches the pump is an osmotic pump or a mechanical pump or is an actuator (i.e., Actuator 116 may be, for example and without limitation, a bulb actuator, a syringe-type actuator, or a dial actuator (including a control unit), para. [0021] and as shown in FIG. 1).

Regarding claim 24, Gupta as set forth in claim 18 above further teaches in use the inflatable ring (110) is arranged to contain at least a minimum volume of fluid (i.e., A fluid lens, such as fluid lens 100, may be rendered aspheric by allowing the membrane, such as membrane 110, to inflate to adopt an aspheric shape (with at least a minimum volume of fluid), para. [0036], also see para. [0022], [0027]).

Regarding claim 25, Gupta teaches the central region (106) is circular (as shown in FIG. 1).

Regarding claim 26, Gupta teaches the central region comprises a liquid filled zone (i.e., a fluid filled cavity 106, para. [0021], FIG. 1).

Regarding claim 27, Gupta teaches the inflatable ring (a flexible membrane) is a continuous ring (i.e., a continuous flexible membrane 506, 606, as shown in FIGS. 5a-6b, para. [0044]), and wherein the inflatable ring (Lens membrane) continuously surrounds the circumferential wall of the central region (an active area) (as shown in FIGS. 7a,b).

Regarding claim 28, Gupta teaches the inflatable ring comprises at least three discrete inflatable portions (i.e., the flexible membrane may have an "inset" portion that is more flexible than other portions (at least three portions) of the flexible membrane (110), para. [0008]), the at least three inflatable portions being arranged around the central region to form the ring, each of the at least three portions being positioned to be adjacent to a portion of the circumferential wall of the central region (i.e., the flexible membrane is configured to change shape at an elliptical portion of the flexible membrane (110) differently from a portion of the flexible membrane outside the elliptical portion when fluid is transferred between the reservoir and the cavity, the elliptical portion of the flexible membrane being smaller than the entire flexible membrane; and a reservoir in fluid communication with the cavity between the front surface of the flexible membrane and the back surface of the non-round rigid lens, such that a fluid is transferable between the reservoir and the cavity, see claim 20 and para. [0023]).

Regarding claim 29, Gupta in view of Silvestrini as set forth in claim 18 above further teaches a method of tuning a tuneable contact lens (i.e., method to construct an aspheric fluid lens, FIG. 1), the contact lens comprising: a central region having (i) a circumferential wall and (ii) an anterior surface having an external curvature; an inflatable ring arranged around the circumferential wall of the central region; a fluid reservoir in fluid connection with the inflatable ring; and a pump wherein the pump is arranged to pump fluid from the fluid reservoir to the inflatable ring, the method comprising the steps of: activating the pump to pump fluid from the fluid reservoir to the inflatable ring (as shown in FIG. 1, para. [0021]-[0022]); thereby inflating the inflatable ring and thereby changing the external curvature of the anterior surface, and thereby changing the optical power of the lens (para. [0030] and [0039]).
	Gupta teaches all limitations except for explicit teaching of a tuneable contact lens, and an inflatable ring arranged around the circumferential wall of the central region.
	However, in a related field of endeavor Silvestrini teaches In FIG. 9A the ring 90 is substantially deflated in that no fluid has been injected into the ring via the nozzle 91. In FIG. 9B the ring 90 has been substantially inflated by the injection of a fluid into the ring 90 via the nozzle 91. By injecting the fluid into the ring the thickness of the ring is increased. It is also possible to design the ring such that its outer end or inner diameters are also increased with the injection of fluid (column 9, lines 23-29). Conditions such as hyperopia, myopia and astigmatism are usually corrected by glasses or contact lenses (column 1, lines 29-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta such that an inflatable ring is substantially deflated in that no fluid has been injected into the ring or inflated by the injection of a fluid into the ring as taught by Silvestrini, for the purpose of designing a cross breed which allows a certain, predetermined degree of thickness increase and a certain, predetermined degree of radial increase, each within specific limitations designed to obtain a specific effect such as optical power adjustment and/or vision correction.

Regarding claim 30, Gupta in view of Silvestrini as set forth in claim 18 above further teaches a method of manufacturing a contact lens according to claim 18 (i.e., method to construct an aspheric fluid lens, FIG. 1), the method comprising the steps of: forming a first lens portion (108); forming a second lens portion (110); forming a first and a second recess (i.e., cavity 106 and cavity of membrane 110) and a fluid reservoir (114) in the first and/or second lens portion; and positioning a pump (actuator 116) to be in fluid communication with the fluid reservoir (as shown in FIG. 1, para. [0021]-[0022] and [0030]); and bonding the second lens portion to the first lens portion, whereby the first recess (106) forms a central region, and whereby the second recess forms an inflatable ring (para. [0038]-[0039]).

Regarding claim 31, Gupta teaches the method further comprises the steps of: forming a first and second mold part (110, 108); curing the first lens portion material between the first and second mold part (i.e., Techniques for creating a flexible membrane (first mold part) of varying thickness (deforming) include, for example and without limitation, molding, compression molding, thermal forming, and laser ablation para. [0029], [0043]).

Regarding claim 32, Gupta teaches forming the second recess comprises plastically deforming the second lens portion (i.e., This is because injection of fluid into a fluid lens causes an increase in hydrostatic pressure that is equal in all directions. This force causes the flexible membrane (such as membrane 110) of the fluid lens assembly to stretch or bulge outwards, para. [0030]…Techniques for creating a flexible membrane (second lens portion) of varying thickness (deforming) include, for example and without limitation, molding, compression molding, thermal forming, and laser ablation, para. [0043]).

Claims 20-22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of Silvestrini, and further in view of LARMAGNAC et al. (US PUB 2018/0217402; herein after “LARMAGNAC”).

Regarding claim 20, Gupta in view of Silvestrini teaches the pump includes a wireless communication module (i.e., Actuator 116 may be, for example and without limitation, a bulb actuator, a syringe-type actuator (e.g., Wireless Syringe Infusion Pump), or a dial actuator, para. [0021] and as shown in FIG. 1).
Gupta in view of Silvestrini teaches all limitations except for explicit teaching of a wireless communication module.
However, LARMAGNAC teaches the lens further comprises a processing unit (also denoted controller) that is configured to actuate the pumping means (e.g. the respective actuator or actuating element) and/or valve (para. [0100]). an inductive coil for inductive charging of the battery of the lens via the power interface of the lens (wireless recharging of the lens battery) (para. [0223]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta in view of Silvestrini such that a lens further comprises a processing unit (controller) and a wireless communication module as taught by LARMAGNAC, so as to transfer liquid from the reservoir volume into the lens volume or vice versa in response to the output signal provided by the sensor or in response to an output signal provided by an external device.

Regarding claim 21, Gupta teaches the wireless communication module is configured to communicate with a control unit, wherein the control unit is external to the contact lens (i.e., Actuator 116 may be, for example and without limitation, a bulb actuator, a syringe-type actuator, or a dial actuator (may include controller), para. [0021] and as shown in FIG. 1).
Gupta in view of Silvestrini teaches all limitations except for explicit teaching of a wireless communication module is to communicate with a control unit.
However, LARMAGNAC teaches the lens further comprises a processing unit (also denoted controller) that is configured to actuate the pumping means (e.g. the respective actuator or actuating element) and/or valve (para. [0100]). an inductive coil for inductive charging of the battery of the lens via the power interface of the lens (wireless recharging of the lens battery) (para. [0223]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta in view of Silvestrini such that a lens further comprises a processing unit (controller) and a wireless communication module as taught by LARMAGNAC, so as to transfer liquid from the reservoir volume into the lens volume or vice versa in response to the output signal provided by the sensor or in response to an output signal provided by an external device.

Regarding claim 22, Gupta as set forth in claim 21 above further teaches the control unit transmits a setting to the pump, wherein the volume of fluid pumped by the pump is a function of the setting (i.e., Actuator 116 may be, for example and without limitation, a bulb actuator, a syringe-type actuator, or a dial actuator (including a control unit), para. [0021] and as shown in FIG. 1).
Gupta in view of Silvestrini teaches all limitations except for explicit teaching of a control unit transmits a setting to the pump.
However, LARMAGNAC teaches the lens further comprises a processing unit (also denoted controller) that is configured to actuate the pumping means (e.g. the respective actuator or actuating element) and/or valve (para. [0100]). an inductive coil for inductive charging of the battery of the lens via the power interface of the lens (wireless recharging of the lens battery) (para. [0223]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta in view of Silvestrini such that a lens further comprises a processing unit (controller) to actuate the pumping means as taught by LARMAGNAC, so as to transfer liquid from the reservoir volume into the lens volume or vice versa in response to the output signal provided by the sensor or in response to an output signal provided by an external device.

Regarding claim 33, Gupta in view of Silvestrini teaches A kit of parts comprising: (a) the tuneable contact lens as claimed in claim 18 (as set forth in claim 18 above), 
Gupta in view of Silvestrini fails to teach the lens including a communication module; and (b) a control unit for communicating with the communication module.
However, LARMAGNAC teaches the lens further comprises a processing unit (also denoted controller) that is configured to actuate the pumping means (e.g. the respective actuator or actuating element) and/or valve (para. [0100]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gupta in view of Silvestrini such that a lens further comprises a processing unit (controller) that is to actuate a pumping means (e.g. the respective actuator or actuating element) and/or valve as taught by LARMAGNAC, so as to transfer liquid from the reservoir volume into the lens volume or vice versa in response to the output signal provided by the sensor or in response to an output signal provided by an external device.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connor (US PUB 2019/0004325) teaches “an eyewear front piece (or front portion) can further comprise two flexible, soft, compressible, and/or inflatable rings (or cylinders). Each of these rings (or cylinders) can encircle an eye. In an example, a flexible, soft, compressible, and/or inflatable ring (or cylinder) can conform to the contours of a person's face around their eye”, paragraph [0642].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 9, 2022